POPOVICH, Judge,
dissenting:
I cannot join in what amounts to a pro forma reversal and remand by the Majority of the Orphans’ Court’s dismissal *353of appellant’s appeal of the Register of Will’s probate of Lora M. Colucci’s Will.
Despite the appropriateness of the procedure followed by appellant in appealing to the Orphans’ Court from the Register’s actions, I would find that the Majority acts precipitously in remanding solely on appellant’s bald allegation that the “appeal w[as] ... based on undue influence, fraud and forgery.” This is especially so in the absence of any pleadings, interrogatories or depositions accompanying or preceding the filing of the notice.
As noted by the Majority, our Supreme Court in In re Estate of Kirkander, 490 Pa. 49, 415 A.2d 26 (1980) accepted as true appellants’ allegation that a Will admitted to probate was a forgery, and, therefore, reversed and remanded for an evidentiary hearing on such a claim. However, of importance in Kirkander, which seems to be glossed over by the Majority here, is the fact that the appeal to the Orphans’ Court was accompanied by a petition in which appellants asserted that the signatures of the testator and a witness were forgeries. It is in this context that our Supreme Court wrote:
In considering appellee’s petition to dismiss without either a responsive pleading or an evidentiary hearing, the court below was compelled to accept as true appellants’ allegation that the [WJill admitted to probate ... was a forgery, see Blumer v. Dorfman, 447 Pa. 131, 289 A.2d 463 (1972); Unger v. Hampton Township, 437 Pa. 399, 263 A.2d 385 (1970); Goldman v. McShain, 432 Pa. 71, 247 A.2d 455 (1968) (in considering preliminary objections in the nature of a demurrer, the court must accept as true all of the opposing party’s well-pleaded allegations ), and attack upon a forged document on the ground of fraud is not barred by the statute of limitations. Thus, on the present record, Section 908 of the P.E.F. Code would not bar appellants’ challenge and the court below erred in so holding. Accordingly, this matter must be remanded to the Orphans’ Court Division for an evidentiary hearing.
*354490 Pa. at 52, 415 A.2d at 28 (Footnote omitted) (Emphasis added).
Instantly, unlike in Kirkander, the party attacking the Will nowhere asserts the basis for his fraud and forgery allegations, i.e., whether the signature of the testatrix or that of either subscribing witness is forged. Instead, Colucci’s counsel neglects to give one any insight as to the substance of the claims.
Just as a defendant in a criminal context, when represented by counsel, waives his right to complain about a particular ruling by a court if assailed in a “boiler-plate” fashion, see Commonwealth v. Blair, 460 Pa. 31, 331 A.2d 213 (1975); Commonwealth v. Holmes, 315 Pa.Super. 256, 461 A.2d 1268 (1983) (en banc), so too does a litigant on the civil side loose his right to assault the propriety of a ruling where his claim fails to allege with specificity the gravamen of his complaint. See, e.g., Dilliplaine v. Lehigh Valley Trust Co., 457 Pa. 255, 322 A.2d 114 (1974). To hold otherwise will invite practitioners to dispense with the submission of concise and substantive pleadings and/or petitions herein expected by the judiciary at all levels of appeals. Also, any laxity in this requirement might be the harbinger of an era as to pleadings which for so long plagued the criminal area, see Commonwealth v. Santana, 321 Pa.Super. 299, 468 A.2d 488 (1983) (POPOVICH, J.), and necessitated a host of exceptions to be carved out by the courts in an effort to preserve for review issues technically waived under settled law. Id. Finally, this amalgam of cases and exceptions was laid to rest in Chief Justice Eagen’s lead opinion in Commonwealth v. Gravely, 496 Pa. 194, 404 A.2d 1296 (1979).
I seek to avoid such a web of procedural entanglement by simply holding that appellant’s “boiler-plate” allegations of fraud and forgery, left unsubstantiated, fall short of preserving an attack on the probate of Lora M. Colucci’s Will. Thus, I would affirm the holding of the Orphans’ Court.